OPINION — AG — ** SCHOOL BOND ISSUE — DISTRICT ATTORNEY DUTIES ** UNDER THE PROVISIONS OF 19 O.S. 215.16 [19-215.16] AND ARTICLE XVII, SECTION 2, OKLAHOMA CONSTITUTION, IF A SCHOOL ISSUE IS APPROVED BY THE VOTERS OF A SCHOOL DISTRICT, THE FIRST ASSISTANT DISTRICT ATTORNEY, ACTING PURSUANT TO 19 O.S. 215 [19-215], 19 O.S. 219 [19-219] MAY PERFORM THOSE DUTIES IMPOSED ON THE COUNTY ATTORNEY AS REQUIRED BY ARTICLE X, SECTION 29 OKLAHOMA CONSTITUTION AND 70 O.S. 15-105 [70-15-105] (BOND ISSUE, CERTIFICATE ENDORSED BY THE COUNTY CLERK, RESPONSIBILITIES, JURISDICTION) CITE: ARTICLE XVII, SECTION 2, 19 O.S. 215.16 [19-215.16] (MIKE D. MARTIN)